Citation Nr: 1454286	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 4, 1983 to October 3, 1985; from January 3, 1991 to June 7, 1991; and from October 9, 2001 to August 8, 2002.  He also served in the Army National Guard from October 1985 through September 2009, which included periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a timely notice of disagreement in June 2009, and the RO issued a statement of the case (SOC) in February 2010.  The Veteran subsequently perfected his appeal with a VA Form 9.  The RO issued a Supplemental SOC in August 2011.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript has been associated with the file. 

Furthermore, the Board remanded the Veteran's claim of service connection for a low back condition in October 2012 and August 2014 for additional development; it has been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is also a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the February 2009 VA examination, are relevant to the Veteran's claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.






FINDING OF FACT

A low back condition, variously diagnosed as degenerative disc disease and degenerative changes of the lumbar segment of the spine, was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that the low back condition results from the Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back condition have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a July 2008 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.  
First, in October 2012, the Board remanded the claim to provide the Veteran with an examination regarding nature and etiology of the Veteran's back condition.  The Board instructed the examiner to consider the evidence that showed the Veteran had hurt his back while he was on Active Duty for Training (ACDUTRA).  The examiner was asked if the Veteran's back condition was incurred or aggravated during one of his periods of active duty.  An examination was provided in March 2013.  Then, in August 2014, the Veteran's claim was again remanded by the Board.  Instructions pertinent to the claim being decided included obtaining an addendum opinion to determine whether the Veteran's current back disability is related to service; specifically, the Board found that the first opinion was inadequate because it did not take into consideration a February 2002 record showing degenerative processes in the Veteran's spine.  In September 2014, a new opinion was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for a low back disability and an addendum opinion was obtained in September 2014.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history and the evidence and research he and his wife had obtained.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is seeking service connection for a low back condition on the basis that the condition is related to his military service.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The term active military service includes active duty; any period of active duty for training (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21)-(24) (West 2014).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).  Regulations provide that service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The service treatment records indicate that in February 1990 (which was after his first period of active duty ending in October 1985, but before is second period of active duty beginning in January 1991), the Veteran hurt his back while lifting weights, and he was diagnosed with muscle strain and low back pain; however, during his second period of active duty service, on his March 1991 Report of Medical History, he denied recurrent back pain.  Then, in October 1995 (which was after his second period of active duty ending in June 1991, but before his third period of active duty beginning in October 2001), the Veteran reported going to the emergency room in May 1995 for back pain; he reported that he was on muscle relaxers for his back in October 1996 and in October 1999.  The private medical records reflect that in January 1996, the Veteran presented with scoliosis, recurrent low back strain, and back spasms; a January 1996 X-ray of lumbosacral spine was normal and indicated nothing to suggest a herniated nucleus pulposus (HNP); it was also noted that the Veteran's low back pain had recovered.  When the Veteran was seen in July 1999, he received treatment for back pain but no sciatica was detected; and, in December 1999 (through October 2003), the Veteran received monthly chiropractic spinal manipulative therapy for pain in the neck and back.  On a July 2000 Statement of Medical Examination and Duty Status Report (which was before his third period of active duty), it was noted that when the Veteran was on a two-week period of ACDUTRA he strained his back doing physical training (PT) and was put on 72 hours of light duty; it was noted that the injury was considered to be incurred in the line of duty.

Then, on an October 6, 2001, Initial Medical Review - Annual Medical Certificate it was noted that the Veteran was on muscle relaxers for lower back pain; the physician noted that the Veteran had "back spasms" since the Gulf War with problems once or twice a year and he did not require a profile.  The Board notes that this entry was done three days before the Veteran's third period of active duty service.

Then, on February 7, 2002, the Veteran was again treated after he hurt his back during a "PT" test.  X-ray studies were conducted in conjunction with that injury, and the February 21, 2002, X-ray report showed "a prior compression fracture deformity with mild anterior wedging of T11."  The X-ray report also indicated "anterior bony spurring at the T10-T11 level with minimal degenerative changes in the remaining portion of the lower thoracic spine."  The record notes that the Veteran had an "otherwise unremarkable" X-ray examination of the lumbar spine.  Then on February 14, 2002, it was noted that the Veteran had scoliosis and lumbar muscle spasms.  The Veteran was then given a permanent physical profile for back pain from compression fracture of T-10 and scoliosis.  In July 2002, a Report of Investigation Line of Duty and Misconduct Status was done and stated that the Veteran injured himself while taking the army physical fitness test (sit-ups) and that the medical diagnosis was previous scoliosis and compression fracture of T-11 vertebra and bony spurring.  It was noted that the back injury was in the line of duty and was not the proximate cause of intentional misconduct or neglect.

Notably, the Board observes that the record evidence contains at least two line-of-duty determinations by the service department.  The first line of duty determination was in July 2000, noting that the Veteran strained his back during a two-week period of ACDUTRA.  The second determination was in July 2002, noting that the Veteran had sustained a back injury during a physical fitness test in February 2002.  At that time, an X-ray report revealed a prior compression fracture deformity with mild anterior wedging, anterior bony spurring and minimal degenerative changes of the thoracic segment of the spine, and revealed an otherwise unremarkable X-ray examination of the lumbar segment of the spine.

Although the line of duty determinations in July 2000 and February 2002 are binding on VA (see, e.g., 38 C.F.R. § 3.1(m) (2014)), the competent and probative medical evidence does not establish that such injuries resulted in the Veteran's current low back condition, variously diagnosed as degenerative disc disease, and degenerative changes of the lumbar segment of the spine.  Here, when the Veteran was seen with complaints of low back pain in December 2002, arthritis of the lumbar spine was not found at that time.  Several years later, however, the Veteran presented at a private hospital for treatment due to severe back in February 2006.  A magnetic resonance imaging (MRI) of the lumbar spine was performed, the results of which revealed multi-level degenerative disc disease and degenerative changes with a moderate sized central protruding disc at the L5-S1 level that effaced the thecal sac.

That notwithstanding, upon subsequent VA examination in February 2009, the VA examiner commented that the Veteran had experienced infrequent episodes of pain and weakness involving the lower back, with his last episode having occurred over three years ago.  The examiner noted that the Veteran is working "regularly" in security with the sheriff's department; that he had not missed work; and that he did not seek or receive regular medical care for his back condition.  The evaluation results for lumbar spine were essentially normal, as were the X-rays findings.  The diagnosis was of "no pathology to render a diagnosis at this time."  According to the VA examiner, there was no injury to account for the onset of the episodes that the Veteran experienced with his lower back.  The presence of a current back injury was not demonstrated during the examination.

Moreover, when the Veteran was examined by VA in June 2011, the diagnosis was of degenerative disc disease of the thoracolumbar spine at L4-L5, L5-S1 without evidence of radiculopathy.  The VA examiner opined that the Veteran's current degenerative disc disease of the lumbar segment of the spine was less likely as not permanently aggravated by his active duty service.  The rationale was that the Veteran injured his back prior to active duty.  The examiner noted that the Veteran had two "line of duty" injuries with a recurrent injury on active duty, and that he continued to lift significant weights and continued to have low back pain.  The VA examiner observed that the lifting of significant weights contributed to his ongoing back problems, explaining that the Veteran's last VA examination found normal range of motion and no back condition; thus, the VA examiner opined that it was more likely that his current condition is the result of his continued weight lifting.

Similarly, when an etiology opinion was provided by VA in March 2013, the VA examiner referred by history to the back problems noted in service, and acknowledged a review of the claims file.  The examiner diagnosed the Veteran with thoracolumbar spondylosis and lumbar degenerative disc disease: the same two diagnoses provided by the July 2011 examination.  The examiner noted the presence of arthritis, as well as degenerative spurring, mild disc space narrowing, and anterior osteophytes, all of which was shown on the imaging tests that were performed.  The examiner was asked to determine whether the Veteran's currently diagnosed back conditions are related to the in-service injuries he sustained.  The examiner opined that the Veteran had a pre-existing low back condition, which he sustained in February 1990 while lifting weights-a time when the Veteran was not on active duty service.  The examiner provided the following rationale: "[t]he pre-existing back condition did not grow more severe during the final period of active duty service", which was evidenced by the the normal thoracolumbar and lumbar spine films in October 1993 and the Veteran's self-reported review of symptoms from October 1995.  Additionally, the examiner found that the back condition was not aggravated beyond its natural progression by military service; the examiner opined that there was "obvious resolution" of the in-service injury which was evidenced by the subsequent evaluations that did not show a worsening of the condition.  In the same way, the VA examiner found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because the Veteran's currently-diagnosed conditions (spondylosis and degenerative disk disease of the lumbar spine) both indicate a degenerative or arthritic condition, while the Veteran's in-service conditions were related to a strain, which suggests "supporting structure pathology."

Although the VA examiner stated that the Veteran's in-service imaging results were negative for any degenerative findings and that degenerative lumbar changes were first noted on MRI on February 14, 2006, however, upon clarification in a subsequent addendum opinion, the VA examiner considered and discussed the February 21, 2002, X-ray study showing degenerative changes in the thoracic segment of the spine.  In doing so, the examiner again reviewed the claims file, including the VBMS file, the February 2002 spinal X-ray, and the Board remand.  The examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the X-ray report from February 2002 showed an early degenerative process of the thoracic segment of the spine related to an old T10-T11 compression fracture, but also pointed out that the X-ray examination of the Veteran's lumbar segment of the spine was normal at that time.  The examiner went on to explain that there are no further imaging studies available until a July 2011 VA examination, when the Veteran's lumbar spine degenerative changes were noted.  Moreover, the examiner explained that since arthritis does not "spread," the early degenerative changes of the thoracic segment of the spine, noted in February 2002, were related to a healing compression fracture, but were not related to the later diagnosis of degenerative changes of the lumbar segment of the spine.  Hence, the examiner opined that the Veteran's current low back or lumbar degenerative changes did not begin or have their onset in February 2002.

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners were clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners collectively provided adequate rationales in determining that the Veteran's current low back condition was less likely as not caused by or related to his periods of military service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the injuries the Veteran sustained while he was on active duty and during active duty for training, those that occurred between his periods of active duty, and the February 2002 record showing degenerative processes in the thoracic spine.  Clearly, the examiners took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions.

The Board has considered the Veteran's statements relating his current low back condition to his military service.  The Veteran believes that his condition results from his injuries in service.  Given the nature of the condition and the overall complexity of the facts of this case, the Board concludes that the Veteran is not competent to opine as to the origin of his low back condition.

Here, the Veteran has injured his back and sought treatment intermittently since 1990.  The Veteran had a back injury in February 1990 that resolved; he also sought treatment for back pain in 1995, 1996 and 1999, which was between two of his periods of active duty.  Additionally, the Veteran injured his back during a two-week period of ACDUTRA in July 2000; and the imaging studies taken in February 2002, following complaints that the Veteran again hurt his back, indicated an old compression fracture and degenerative changes of the thoracic segment of the spine.  There is no evidence that these injuries resulted in a back condition that affected the lumbar segment of the spine during service.  This fact is evidenced by the February 2002 treatment record showing that the X-rays taken at that time revealed a normal lumbar spine.  While an old compression fracture and degenerative changes of the thoracic spine were indicated in February 2002, these conditions are not shown currently.  Instead, the Veteran was subsequently treated for, and diagnosed with, multi-level degenerative disc disease and degenerative changes of the lumbar spine in February 2006, following post-service onset of severe low back pain and spasms, and thereafter this same low back condition was diagnosed by VA examiners in June 2011 and March 2013.  In addition, the VA examiners opined that the Veteran's current degenerative disc disease and degenerative changes of the lumbar spine were less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service injuries to degenerative disc disease and degenerative changes of the lumbar spine), noting the normal X-ray findings of the lumbar spine in February 2002; and explaining that the in-service injuries were related to strain which resolved, and that the early degenerative changes of the thoracic spine, noted in February 2002, were related to a healing compression fracture.

Accordingly, the Board acknowledges that the Veteran's statements on the issue of the cause of his degenerative disc disease and degenerative changes of the lumbar spine are relevant even though its probative value may be slight.  In this case, the Veteran believes his low back condition can be attributed to the injuries he incurred during his military service.  However, as discussed above, the causes of his condition are medically complex and may develop for reason that are not subject to easy lay observation by a lay person.  Hence, the Board finds the Veteran's statements to be of minimal probative value compared to the detailed medical opinions against the claim.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed low back condition was present in service, or was manifested within a year following discharge from active duty.  While the service medical records show that the Veteran sustained injuries involving the thoracic segment of the spine, and that the Veteran now has a current diagnosis of a low back condition involving the lumbar segment of the spine, the VA examiners who have examined the Veteran and reviewed his claims file, have considered and addressed this distinction, and have concluded that the Veteran's current low back condition, variously diagnosed as degenerative disc disease and degenerative changes of the lumbar spine, is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's low back condition is related to his military service.  Accordingly, service connection is not warranted for a low back condition on any basis.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a low back condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


